Matter of Hood (2017 NY Slip Op 06045)





Matter of Hood


2017 NY Slip Op 06045


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

[*1]In the Matter of VICKI VALLEN HOOD, an Attorney. 
(Attorney Registration No. 2418986)

Calendar Date: July 31, 2017

Before: McCarthy, J.P., Rose, Devine, Mulvey and Pritzker, JJ.


Vicki Vallen Hood, Chicago, Illinois, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Vicki Vallen Hood was admitted to practice by this Court in 1991 and lists a business address in Chicago, Illinois with the Office of Court Administration. Hood has applied to this Court, by affidavit sworn to April 19, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Hood is ineligible for nondisciplinary resignation because she has failed to fulfill her attorney registration requirements for the most recent biennial period beginning in 2017 (see Judiciary Law § 468-a; Matter of Bretschger, 148 AD3d 1450, 1451 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Hood has submitted a
supplemental affidavit, sworn to July 19, 2017, in which she attests that she is now current in her New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Hood has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Hood is now eligible to resign for nondisciplinary reasons (see Matter of Maiatico, ___ AD3d ___, 2017 NY Slip Op 05669; Matter of Waldron, 150 AD3d 1542 [2017]), we grant the application and accept her resignation.
McCarthy, J.P., Rose, Devine, Mulvey and Pritzker, JJ., concur.
ORDERED that Vicki Vallen Hood's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Vicki Vallen Hood's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Vicki Vallen Hood is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hood is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Vicki Vallen Hood shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.